DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant specification, ¶ 16, “a traditional waveguide augmented reality display apparatus”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the single out-coupling device”.  There is insufficient antecedent basis for this limitation in the claim.  No single out-coupling device is previously recited, and thus it is unclear to what “the single out-coupling device” is referring.  It is unclear whether this single out-coupling device is equivalent to “the out-coupling device” that is previously recited in the claim (as well as claim 1).  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and therefore claim 10 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0310121) in view of Oh (US 2018/0164627).

	Regarding claim 1, Choi discloses a waveguide augmented reality display apparatus, comprising: an image source, configured to display an image and generate a first light beam and a second light beam with different optical properties according to data of the displayed image (abstract, fig. 1, fig. 3, ¶ 23-24, ¶ 34-37, pixel array 26 with light source 104; see also figs. 6-9, ¶ 42-50);
	a single waveguide, being spaced from the image source (fig. 3, ¶ 38-40, waveguide 116);
	a first in-coupling device, configured to couple the first light beam into the waveguide (figs. 6-9, ¶ 25, ¶ 37-50, e.g., 114X);
	a second in-coupling device, arranged on one side of the waveguide away from the image source, and configured to couple the second light beam into the waveguide (figs. 6-9, ¶ 25, ¶ 37-50, e.g., 114Y),
	wherein both the first light beam and the second light beam are originated from a light beam generated by the image source according to data of a same displayed image (fig. 3, ¶ 34-37; see also figs. 6-9, ¶ 42-50; see also ¶ 59);

	wherein an out-coupling grating vector of the first light beam and an out-coupling grating vector of the second light beam are the same (fig. 3, ¶ 34-37; see also figs. 6-9, ¶ 39-50, e.g., coupler 120-1 out couples light with angles A1-A2 in direction 92, coupler 120-2 out couples light with angles A3-A4 in direction 92; see also ¶ 59).
	Choi fails to explicitly disclose a first in-coupling device, arranged on one side of the waveguide adjacent to the image source.
	Oh teaches a first in-coupling device, arranged on one side of the waveguide adjacent to the image source (figs. 19-22, e.g., fig. 22C, ¶ 169-171, waveguide is between first and second in-coupling gratings).
	Choi and Oh are both directed to waveguide display devices utilizing polarized light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Choi with the coupler arrangement of Oh since such a modification provides a common waveguide between first and second grating layers (Oh, ¶ 169) and provides grating layers with relatively high efficiency within a particular range of angles of incidence (Oh, ¶ 190).

	Regarding claim 2, Choi discloses wherein the first light beam is a light beam of a first polarization state, the second light beam is a light beam of a second polarization state (fig. 3, figs. 6-9, ¶ 37-50, polarization-based multiplexing disclosed; see also ¶ 59),


	Regarding claim 3, Choi discloses wherein the light beam of the first polarization state and the light beam of the second polarization state are a light beam of an S polarization state and a light beam of a P polarization state, or a light beam of a left-handed circular polarization state and a light beam of a right-handed circular polarization state, respectively (figs. 6-8, ¶ 42-48, left and right-handed circular polarization disclosed; see also ¶ 59).

	Regarding claim 4, Choi discloses wherein the first polarizer and the second polarizer are arranged in parallel on one side of the image source adjacent to the waveguide, and an orthographic projection of the first polarizer and an orthographic projection of the second polarizer on the image source do not overlap with each other (figs. 4-8, see ¶ 42-43, display may be segmented into multiple areas of pixels each of which is used in displaying a respective image plane; see also ¶ 44-48, polarization rotator for pixel array 26 disclosed; arrays 26-1 and 26-2 may be formed in separate 

	Regarding claim 5, Choi discloses wherein the first light beam is a light beam incident at a positive angle and the second light beam is a light beam incident at a negative angle (figs. 6-8, ¶ 42-48, angle-based multiplexing disclosed, designation of origin for positive/negative angle arbitrary; see also ¶ 59).

	Regarding claim 6, Oh further teaches wherein the first in-coupling device and the second in-coupling device are arranged on opposite sides of the waveguide and are aligned coaxially with an optical axis (fig. 22C, ¶ 169-171, waveguide is between first and second in-coupling gratings).

	Regarding claim 7, Choi discloses wherein the out-coupling device comprises: a first out-coupling device, the first out-coupling device being configured to couple out the first light beam propagating in the waveguide (figs. 6-7, ¶ 25, ¶ 37-48, e.g., 120X; see also ¶ 59);
	and a second out-coupling device, the second out-coupling device being configured to couple out the second light beam propagating in the waveguide (figs. 6-7, ¶ 25, ¶ 37-48, e.g., 120Y; see also ¶ 59).
	Oh further teaches a first out-coupling device, arranged on one side of the waveguide adjacent to the image source; and a second out-coupling device, arranged on one side of the waveguide away from the first out-coupling device (¶ 66, 

	Regarding claim 8, Choi discloses wherein the first in-coupling device is a transmission grating (fig. 3, figs. 6-8, ¶ 37-48, input couplers may be reflective or transmissive; see also ¶ 59),
	and the second in-coupling device and the second out-coupling device are reflection gratings (fig. 3, figs. 6-8, ¶ 37-48, input couplers may be reflective or transmissive; see also ¶ 59);
	the first light beam is coupled into the waveguide through the first in-coupling device, totally reflected in the waveguide and transmitted to the first out-coupling device, and then coupled out by the first out-coupling device (fig. 3, figs. 6-8, ¶ 37-48, input couplers may be reflective or transmissive; see also ¶ 59);
	and the second light beam is coupled into the waveguide through the second in-coupling device, totally reflected in the waveguide and transmitted to the second out-coupling device, and then coupled out to the preset area through the second out-coupling device and the first out-coupling device sequentially (fig. 3, figs. 6-8, ¶ 37-48, e.g., light reflected off of coupler 120Y then through 120X in direction 92; see also ¶ 59).
	Oh further teaches wherein the first out-coupling device is a transmission grating (¶ 66, outcoupling gratings may be disposed at the top and/or bottom major surfaces of the waveguide; see also ¶ 112, ¶ 244-245; see also figs. 19-22, e.g., fig. 22C, ¶ 169-171).



	Regarding claim 10, Oh further teaches wherein the out-coupling device is a transmission grating arranged on one side of the waveguide, and the single out-coupling device is arranged on either side in a thickness direction of the waveguide (¶ 66, outcoupling gratings may be disposed at the top and/or bottom major surfaces of the waveguide; see also ¶ 112, ¶ 244-245; see also figs. 19-22, e.g., fig. 22C, ¶ 169-171).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Huang et al. (US 2021/0199970)
Yang (US 2021/0064082)
Kanaya et al. (US 2021/0011293)
Grant et al. (US 2020/0264378)
Ouyang (US 2019/0339531)
Oku et al. (US 2019/0146221)
Popovich et al. (US 2019/0121027)

Robbins et al. (US 2017/0131551)
Waldern et al. (US 2019/0113829)
Ding (CN 107966819)
TeKolste et al. (US 2017/0322419)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626